DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-6, 8-12, 14-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “generate a graphical user interface comprising a first selectable masking option and selectable masking option; send the graphical user interface to a display device, wherein sending the graphical face to the display device causes the display device to display the graphical user interface; in response to receiving, via the graphical user interface, a selection of the second selectable masking option, generate a second graphical user interface, the second graphical user interface comprising one or more selectable destination computing platforms and one selectable source computing platforms; send the second graphical user interface to the display device, wherein sending the graphical user interface to the display device causes the display device to display the second graphical user interface; selectively mask, based on a first one or more masking settings, the first record, wherein selectively masking the first record produces a first masked record; selectively mask, based on a second one or more masking settings, the second record, wherein selectively masking the second record produces a second masked record; send the first record to the first destination computing platform; send the second record to the second destination computing platform; receive a first record verification from the first destination computing platform; receive a second record verification from the second destination computing platform; and in response to receiving the first record verification from the first destination computing platform and receiving the second record verification from the second destination computing platform; send a first message to the first destination computing platform, the first message comprising a first instruction to update a first distributed ledger with the first masked record; and send a second message to the second destination computing platform, the second message comprising a second instruction to update a second distributed ledger with the second masked record” as recited in independent claims 1, 10 and 19. 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 10 and 19 are allowed. 

Dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20 are allowed at least by virtue of their dependency from claims 1, 10 and 19, respectively.
	







Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 15, 2022